Title: To John Adams from Stephen Miller, 5 October 1818
From: Miller, Stephen
To: Adams, John


				
					Respected Sir
					New York 5 Oct. 1818
				
				The Office of Navy Agent of this place having become vacant by the death of the late incumbent I am about to apply for the appointment: my brother who is in the Marine Corps & station’d at Washington will ask it of the President for me, but he has suggested to me that a word in my favor from your Son the Secretary of State would have much influence, would it be asking too much Sir, to request through you this expression of his good will? I am personally unknown to Mr. Adams, but my friend Mr. Apthorp who I presume will hand you this, will answer any questions you may think proper to ask—Your goodness in this affair will secure to you my warmest thanks & gratitude.With great respect & consideration I am / Sir / Your Obedt. Servt.
				
					Stephen Miller
				
				
			